Citation Nr: 0808449	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip stress fracture with degenerative joint disease, and 
if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether service connection for a 
low back disability, including as secondary to a left hip 
disability is warranted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for his left hip stress fracture and low back 
condition. 

Although it appears as though the RO reopened the claims 
during the appeal, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 
8 Vet. App. 237 (1995).  Thus, the issues before the Board 
are as listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for a 
left hip stress fracture with degenerative joint disease and 
a low back disability in an October 2001 decision.  The 
veteran did not perfect an appeal thereafter.

3.  The evidence received since the October 2001 rating 
decision was not previously of record and relates to 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for a left hip stress 
fracture with degenerative joint disease and a low back 
disability.

4.  The competent and credible evidence does not create a 
nexus between the veteran's current left hip stress fracture 
with degenerative joint disease and active service.

5.  The competent and credible evidence does not create a 
nexus between the veteran's current low back disability and 
active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The October 2001 decision that denied entitlement to 
service connection for the veteran's left hip stress fracture 
with degenerative joint disease and low back disability is 
final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  The evidence received since the decision in October 2001, 
which denied service connection for the veteran's left hip 
stress fracture with degenerative joint disease and low back 
disability is new and material; the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's left hip stress fracture with degenerative 
joint disease was not incurred in, or aggravated by, active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The veteran's low back disability was not incurred in or 
aggravated by service, on a direct or presumptive basis, nor 
is it proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.1103.  A decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(d)(3).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

As the evidence submitted regarding the veteran's left hip 
stress fracture with degenerative joint disease and low back 
disability overlaps, the Board will address the issues of 
whether new and material evidence has been submitted to 
reopen the claims jointly.

At the time of the October 2001 rating decision, which denied 
the veteran's claims for service connection for a left hip 
stress fracture and low back disability, the pertinent 
evidence of record consisted of the veteran's service medical 
records, private medical records from September 1998 through 
April 2001, VA outpatient treatment records from May 2000 to 
March 1999, outpatient hospital reports from September 2000 
to March 2001, a letter from a fellow soldier, C.W., dated 
April 2001, and an August 2002 VA examination pertaining to 
the veteran's lower back and left hip.  

In the rating decision, the RO denied the veteran's claim 
because the evidence did not establish that the veteran 
sustained an injury to his lower back during service.  
Specifically, there was no evidence of an in-service injury 
to the veteran's lower back.  Regarding the left hip, the RO 
reasoned that the veteran's left hip stress fracture was 
denied as it was an acute and transitory condition from which 
the veteran made a full recovery.  The degenerative joint 
disease of the left hip was not shown in service, shown to 
manifest to a compensable degree within a year of service, or 
shown to be due to or the result of service.  The veteran was 
notified of the denial in October 2001.  Although the veteran 
apparently filed a notice of disagreement with this decision 
and a Statement of the Case was issued to him, he did not 
perfect an appeal.  Thus, the rating decision became final.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302, 20.1103.

Since the October 2001 rating decision, the veteran has 
submitted a private chiropractor's report indicating that his 
current disability is attributable to his in-service injury.  
The veteran has also submitted two statements from 
individuals, both apparently dated June 2004, which indicate 
that the veteran has always attributed his lower back and 
left hip pain to service.  This evidence is new and material, 
in that it was not considered previously by the RO, it 
relates to unsubstantiated facts necessary to substantiate 
the claims, and it raises a reasonable possibility of 
substantiating the claims.  Justus, supra.

For the reasons and bases set forth above, the Board finds 
that new and material evidence has been submitted to reopen 
the claims of entitlement to service connection for the 
veteran's lower back disability and left hip disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

The veteran seeks service connection for his current low back 
disorder and his left hip stress fracture with degenerative 
joint disease.  The veteran contends that his current 
disabilities are the result of an in-service injury.  The 
veteran also contends that his current low back disability is 
caused by his left hip injury in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub- 
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Although the new regulatory amendment poses a new 
restriction, because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, as 
this version favors the veteran.

In order for service connection to be granted on a secondary 
basis, three elements must be present: a current disability, 
a service-connected disability, and a medical nexus.  See 38 
C.F.R. § 3.310(a) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable where the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Service Connection - Left Hip Disability

The veteran has claimed service connection for his left hip 
disability.  Here, both the first and second elements set 
forth in Hickson for service connection are met.  The veteran 
has a current disability of his left hip and had an injury to 
his lower left hip in service in approximately April 1970.  
The service medical records show that the veteran received a 
permanent medical profile for his left hip while in service, 
although X-ray findings remained normal.  Therefore, the 
critical question is whether the veteran's current left hip 
disability is related to his service.  See Hickson.

Although the service medical records show that the veteran 
sustained a left hip injury in service, x-ray findings were 
normal.  Thereafter, the record is silent in relevant part 
until 1981.  

In February 1981, the record reflects that the veteran 
received treatment from VA for his left hip disability.  An 
X-ray of the veteran's left hip noted no indication of joint 
disease, however.  A March 1999 private X-ray noted mild to 
moderate degenerative changes in the veteran's hip joints, 
although a June 2001 radiology report indicated that the 
veteran's left hip was normal.  Nonetheless, X-ray reports 
after 2001 have indicated, at least, some degenerative 
changes in the veteran's hips.  A VA Compensation and Pension 
examination pertaining to the veteran's hip was performed in 
August 2001.  Minor degenerative joint disease of the hip 
joint bilaterally was noted.  This examiner did not make a 
definitive finding on whether the veteran's disability was 
service connected.  The August 2001 VA examiner stated: 
"[t]he patient has chronic lumbago with a history of stress 
fracture of the left hip in 1970."

In July 2002, the record reflects that the veteran received 
an outpatient consultation at a private hospital.  The 
records from this treatment indicate that the veteran had 
pain in his lower back with pain radiating into the left hip, 
and paresthesia of the left leg.  The physician performing 
this examination did not make a statement, independent of the 
veteran's statements, regarding whether the veteran's 
condition was etiologically related to his service.  

A chiropractor indicated, in a June 2004 letter, that the 
veteran's current left hip condition is attributable to his 
in-service injury.  Specifically, the chiropractor said: 
"[i]t is my professional opinion, based on the accident 
history as presented by the patient and the examination 
findings in his case, that there is reasonable medical 
probability that the present condition is the result of [the 
veteran's] fall which occurred while he was serving in the 
military."

An additional VA Compensation and Pension examination was 
performed in February 2005.  The examiner determined that the 
veteran's current degenerative joint disease in his hip is 
not related to his service.  The examiner noted that the 
veteran's X-rays from March 1999 to August 2005 showed 
progressive degenerative joint disease of the veteran's left 
hip, which, the examiner determined, was most likely the 
result of normal aging.  The examiner wrote, had the 
degenerative joint disease resulted from trauma, it would 
have been visible by X-rays soon after the original injury, 
not years later.  

Based on these opinions, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
It is noted that it is the Board's responsibility to weigh 
the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators . . . ."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The private chiropractor does not provide any rationale to 
support his opinions regarding the etiology of the veteran's 
current left hip condition.  Further, the private 
chiropractor did not indicate that he had reviewed the 
veteran's claims file.

The private physician performing the outpatient consultation 
in July 2002 did not make a determination independent from 
the veteran's statements regarding the etiology of the 
veteran's left hip condition.  The private physician, also, 
did not review the veteran's claims file.

The VA examiner, in contrast, had access to the claims file, 
reviewed the veteran's medical history, and examined the 
veteran.  Most importantly, the examiner provides a rationale 
for the medical opinion, explaining that the left hip 
degenerative joint disease would have manifested earlier had 
it been caused by service.  Therefore, the Board accords the 
VA examiner's opinion more probative weight.

While the veteran appears sincere in his belief that his left 
hip disability is attributable to his service, the veteran is 
not competent to attribute his current condition to his 
service, as that would require a medical opinion.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The other private 
lay individuals who have submitted statements on the 
veteran's behalf are, similarly, not competent to attribute 
the veteran's current condition to his service.  Id.  

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for the veteran's left hip disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Service Connection - Low Back Disability

The first criterion for service connection set forth by 
Hickson is met, in that the veteran currently is being 
treated for a lower back disability.  Diagnoses of 
degenerative disc disease of the lumbar spine are of record.  
However, regarding the second criterion, there is no evidence 
to indicate that an injury to the veteran's lower back 
occurred in service.  There is also no probative evidence 
that indicates that the veteran's back disability is 
otherwise related to service.

In this case, as discussed above, the veteran incurred an 
injury to left hip while in service, as a result of a fall in 
approximately April 1970.  The service medical records show 
that the veteran ultimately received a permanent medical 
profile for his left hip injury.  However, none of these 
service medical records document any injury to the veteran's 
lower back, although there is no separation examination of 
record.

The record thereafter is silent for any complaints of or 
findings associated with any medical disorder until 1981. 

According to VA records dated August 1981, the veteran 
received an examination after reporting pain in his left hip 
(but not, notably, his lower back).  According to a private 
chiropractor's letter, the veteran first received treatment 
from this chiropractor for his lower back condition in 
approximately 1994.  

Thus, the earliest documented treatment for the veteran's 
lower back condition occurred in 1994, more than 20 years 
post service.  A prolonged period without treatment or 
complaint is a factor that weighs against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An April 2001 statement from an individual who noted the in-
service injury to the veteran's left hip but did not note any 
injury to the veteran's back.  As noted above, the July 2002 
outpatient consultation by a private physician does not 
provide any consequential information regarding the etiology 
of the veteran's low back disability.  The August 2002 and 
February 2005 VA Compensation and Pension Examination also do 
not provide any definitive information regarding the etiology 
of the veteran's low back disability. 

While the veteran's private chiropractor has attributed the 
veteran's current condition to his service, this was based on 
the veteran's reported history.  There is also no indication 
that the chiropractor had access to the veteran's claims 
file.  Although the Board is not permitted to reject a 
medical opinion solely because it is based on a history 
supplied by the veteran, the critical question is whether 
that history was accurate.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  The veteran's supplied history is 
inconsistent with his service medical records which, as 
discussed above, do not indicate an injury to the low back, 
as well as the many years post service without reference to 
or treatment for a back disorder.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Therefore, the Board accords the chiropractor's opinion very 
limited probative weight.  

The veteran has also contended that his lower back disability 
is a result of his left hip disability.  Since service 
connection has been denied for his left hip disability, it 
follows that service connection cannot be granted for the low 
back disability as a result of the left hip disability.

The veteran, his daughter, and another private individual 
have all submitted statements indicating that the veteran has 
had pain in his back since service.  While the veteran is 
competent to discuss his pain or other symptoms capable of 
lay observation, the veteran is not competent to attribute 
his current low back condition to his service, as that would 
require medical expertise.  Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Just as the veteran is not competent to 
attribute his current back condition to his service, the 
other two individuals are also, similarly, not competent, as 
they are not medical professionals.  Id.

As such, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for his 
low back condition.  There is minimal evidence to support the 
veteran's contention that he incurred an injury to his lower 
back in service.  Service medical records are silent 
regarding any injury.  The only medical evidence of a 
relationship between the veteran's injury and his service is 
a medical opinion which, as discussed above, has very limited 
probative weight.  Accordingly, the veteran's claim must be 
denied, and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded proper 
notice under the VCAA. The RO provided a VCAA notice letter 
to the veteran in April 2004, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran that VA would try to assist him in obtaining medical 
records, employment records, or records from federal 
agencies. The letter informed the veteran that "if there is 
any other evidence or information that [the veteran thinks] 
will support [his claim]," the veteran should tell the RO.  
The Board finds that VA has satisfied the four elements of 
Pelegrini, supra.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
veteran of the basis of the previous denial.  The letter 
clearly explained what new and material evidence was, and 
also explained that the veteran would have to submit evidence 
proving that he had a current disability, that he had an 
injury in military service, and that there is a relationship 
between the current disability and the injury in service.  In 
any event, the claims have been reopened. 

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Although a letter complaint with Dingess has not 
been sent, since the claims for service connection are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  The record establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  

It is noted that a VA treatment record reflects that the 
veteran is considered 100 percent disabled by the Social 
Security Administration due to an injury to his neck.  
Records from the Social Security Administration have not been 
obtained and, ordinarily, a remand to obtain these records 
would be required.  However, such additional action is not 
required in this case.  There is no evidence that would 
suggest that these records would assist in substantiating the 
veteran's claim.  The veteran is not seeking service 
connection for a neck disability, nor has he indicated that 
such reports would help substantiate his claims.  The Board 
therefore finds that a remand is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant).

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
Regarding the veteran's lower back condition, merely filing a 
claim for benefits and showing a current illness does not 
trigger these duties. VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence that the claimed disability began during 
service or within an applicable presumptive period, and 
evidence of an association between the claimed disability and 
that event, illness or injury in service.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006).  
However, the Board also notes that § 5103A only requires a VA 
examination when the record "does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim."  As the record in this case does contain sufficient 
medical evidence, the Board finds that a VA examination is 
not required for the veteran's claimed low back disability.  
As noted above, the service medical records are silent with 
regard to a back disability, and service connection for a hip 
disorder is not in effect.  Regarding the veteran's claimed 
left hip disability, an examination was provided in February 
2005.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left hip stress 
fracture with degenerative joint disease, is reopened.  To 
this extent only, the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for a left hip stress 
fracture with degenerative joint disease is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a left hip stress fracture with 
degenerative joint disease is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


